UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: March 31, 2010 Commission file number: 1-14527 EVEREST REINSURANCE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 22-3263609 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 477 Martinsville Road Post Office Box 830 Liberty Corner, New Jersey 07938-0830 (908) 604-3000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive office) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES X NO Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer X Smaller reporting company (Do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES NO X Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Number of Shares Outstanding Class At May 1, 2010 Common Shares, $0.01 par value The Registrant meets the conditions set forth in General Instruction H (1)(a) and (b) of Form 10-Q and is therefore filing this form with the reduced disclosure format permitted by General Instruction H of Form 10-Q. EVEREST REINSURANCE HOLDINGS, INC. Table of Contents Form 10-Q Page PART I FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets at March 31, 2010 (unaudited) and December 31, 2009 1 Consolidated Statements of Operations and Comprehensive (Loss) Income for the three months ended March 31, 2010 and 2009 (unaudited) 2 Consolidated Statements of Changes in Stockholder’s Equity for the three months ended March 31, 2010 and 2009 (unaudited) 3 Consolidated Statements of Cash Flows for the three months ended March 31, 2010 and 2009 (unaudited) 4 Notes to Consolidated Interim Financial Statements (unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 26 Item 3. Quantitative and Qualitative Disclosures About Market Risk 41 Item 4. Controls and Procedures 41 PART II OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 42 Item 3. Defaults Upon Senior Securities 42 Item 4. Reserved 42 Item 5. Other Information 42 Item 6. Exhibits 42 Table of Contents Part I ITEM1.FINANCIAL STATEMENTS EVEREST REINSURANCE HOLDINGS, INC. CONSOLIDATED BALANCE SHEETS March 31, December 31, (Dollars in thousands, except par value per share) (unaudited) ASSETS: Fixed maturities - available for sale, at market value $ $ (amortized cost: 2010, $6,210,288; 2009, $6,255,759) Fixed maturities - available for sale, at fair value Equity securities - available for sale, at market value (cost: 2010, $15; 2009, $15) 12 13 Equity securities - available for sale, at fair value Short-term investments Other invested assets (cost: 2010, $398,189; 2009, $387,200) Other invested assets, at fair value Cash Total investments and cash Accrued investment income Premiums receivable Reinsurance receivables - unaffiliated Reinsurance receivables - affiliated Funds held by reinsureds Deferred acquisition costs Prepaid reinsurance premiums Deferred tax asset Federal income tax recoverable Other assets TOTAL ASSETS $ $ LIABILITIES: Reserve for losses and loss adjustment expenses $ $ Unearned premium reserve Funds held under reinsurance treaties Losses in the course of payment Commission reserves Other net payable to reinsurers 8.75% Senior notes due 3/15/2010 - 5.4% Senior notes due 10/15/2014 6.6% Long term notes due 05/01/2067 Junior subordinated debt securities payable Accrued interest on debt and borrowings Other liabilities Total liabilities Commitments and Contingencies (Note 6) STOCKHOLDER'S EQUITY: Common stock, par value: $0.01; 3,000 shares authorized; 1,000 shares issued and outstanding (2010 and 2009) - - Additional paid-in capital Accumulated other comprehensive income, net of deferred income tax expense of $96.2 million at 2010 and $89.9 million at 2009 Retained earnings Total stockholder's equity TOTAL LIABILITIES AND STOCKHOLDER'S EQUITY $ $ The accompanying notes are an integral part of the consolidated financial statements. 1 Table of Contents EVEREST REINSURANCE HOLDINGS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE (LOSS) INCOME Three Months Ended March 31, (Dollars in thousands) (unaudited) REVENUES: Premiums earned $ $ Net investment income Net realized capital losses: Other-than-temporary impairments on fixed maturity securities - ) Other-than-temporary impairments on fixed maturity securities transferred to other comprehensive income - - Other net realized capital losses ) ) Total net realized capital losses ) ) Realized gain on debt repurchase - Other income (expense) ) Total revenues CLAIMS AND EXPENSES: Incurred losses and loss adjustment expenses Commission, brokerage, taxes and fees Other underwriting expenses Corporate expenses Interest, fee and bond issue cost amortization expense Total claims and expenses (LOSS) INCOME BEFORE TAXES ) Income tax (benefit) expense ) NET (LOSS) INCOME $ ) $ Other comprehensive income, net of tax COMPREHENSIVE (LOSS) INCOME $ ) $ The accompanying notes are an integral part of the consolidated financial statements. 2 Table of Contents EVEREST REINSURANCE HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDER’S EQUITY Three Months Ended March 31, (Dollars in thousands, except share amounts) (unaudited) COMMON STOCK (shares outstanding): Balance, beginning of period Balance, end of period ADDITIONAL PAID-IN CAPITAL: Balance, beginning of period $ $ Share-based compensation plans Balance, end of period ACCUMULATED OTHER COMPREHENSIVE INCOME (LOSS), NET OF DEFERRED INCOME TAXES: Balance, beginning of period ) Net increase during the period Balance, end of period ) RETAINED EARNINGS: Balance, beginning of period Net (loss) income ) Balance, end of period TOTAL STOCKHOLDER'S EQUITY, END OF PERIOD $ $ The accompanying notes are an integral part of the consolidated financial statements. 3 Table of Contents EVEREST REINSURANCE HOLDINGS, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Three Months Ended March 31, (Dollars in thousands) (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ ) $ Adjustments to reconcile net income to net cash provided by operating activities: Decrease in premiums receivable Decrease in funds held by reinsureds, net Increase in reinsurance receivables ) ) (Increase) decrease in deferred tax asset ) Increase (decrease) in reserve for losses and loss adjustment expenses ) Increase (decrease) in unearned premiums ) Change in equity adjustments in limited partnerships ) Change in other assets and liabilities, net Non-cash compensation expense Amortization of bond premium Amortization of underwriting discount on senior notes 42 46 Realized gain on debt repurchase - ) Net realized capital losses Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Proceeds from fixed maturities matured/called - available for sale, at market value Proceeds from fixed maturities matured/called - available for sale, at fair value - Proceeds from fixed maturities sold - available for sale, at market value Proceeds from fixed maturities sold - available for sale, at fair value Proceeds from equity securities sold - available for sale, at fair value Distributions from other invested assets Cost of fixed maturities acquired - available for sale, at market value ) ) Cost of fixed maturities acquired - available for sale, at fair value ) ) Cost of equity securities acquired - available for sale, at fair value ) ) Cost of other invested assets acquired ) ) Cost of other invested assets acquired, at fair value ) - Net change in short-term investments Net change in unsettled securities transactions Net cash provided by investing activities CASH FLOWS FROM FINANCING ACTIVITIES: Tax benefit from share-based compensation 79 - Net cost of senior notes maturing ) - Net cost of debt repurchase - ) Net cash used in financing activities ) ) EFFECT OF EXCHANGE RATE CHANGES ON CASH ) ) Net increase in cash Cash, beginning of period Cash, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash transactions: Income taxes paid $ $ Interest paid The accompanying notes are an integral part of the consolidated financial statements. 4 Table of Contents NOTES TO CONSOLIDATED INTERIM FINANCIAL STATEMENTS (UNAUDITED) For the Three Months Ended March 31, 2010 and 2009 1.GENERAL As used in this document, “Holdings” means Everest Reinsurance Holdings, Inc., a Delaware company and direct subsidiary of Everest Underwriting Group (Ireland) Limited (“Holdings Ireland”); “Group” means Everest Re Group, Ltd. (Holdings Ireland’s parent); “Bermuda Re” means Everest Reinsurance (Bermuda), Ltd., a subsidiary of Group; “Everest Re” means Everest Reinsurance Company and its subsidiaries, a subsidiary of Holdings (unless the context otherwise requires); and the “Company” means Holdings and its subsidiaries. 2. BASIS OF PRESENTATION The unaudited consolidated financial statements of the Company for the three months ended March 31, 2010 and 2009 include all adjustments, consisting of normal recurring accruals, which, in the opinion of management, are necessary for a fair statement of the results on an interim basis.Certain financial information, which is normally included in annual financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), has been omitted since it is not required for interim reporting purposes. The December 31, 2009 consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by GAAP.The results for the three months ended March 31, 2010 and 2009 are not necessarily indicative of the results for a full year.These financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto for the years ended December 31, 2009, 2008 and 2007 included in the Company’s most recent Form 10-K filing. All intercompany accounts and transactions have been eliminated. Certain reclassifications and format changes have been made to prior years’ amounts to conform to the 2010 presentation. Financial Accounting Standards Board Accounting Codification Financial Accounting Standards Board Launched Accounting Codification.In June 2009, the Financial Accounting Standards Board (“FASB”) issued authoritative guidance establishing the FASB Accounting Standards CodificationTM (“Codification”) as the single source of authoritative U.S. GAAP recognized by the FASB to be applied by non-governmental entities.Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants.The Codification supersedes all existing non-SEC accounting and reporting standards. All other non-grandfathered, non-SEC accounting literature not included in the Codification will become non-authoritative. Following the Codification, the FASB will no longer issue new standards in the form of Statements, FASB Staff Positions or Emerging Issues Task Force Abstracts. Instead, the FASB will issue Accounting Standards Updates, which will serve to update the Codification, provide background information about the guidance and provide the basis for conclusions on the changes to the Codification. GAAP is not intended to be changed as a result of the FASB’s Codification, but it will change the way the guidance is organized and presented.As a result, these changes will have a significant impact on how companies reference GAAP in their financial statements and in the accounting policies for financial statements issued for interim and annual periods ending after September 15, 2009.The Company’s adoption of this guidance impacts the way the Company references U.S. GAAP accounting standards in the financial statements and Notes to Consolidated Financial Statements. 5 Table of Contents Application of Recently Issued Accounting Standard Changes Subsequent Events. In May 2009, the FASB issued authoritative guidance for subsequent events, which was later modified in February 2010, that addresses the accounting for and disclosure of subsequent events not addressed in other applicable U.S. GAAP.The Company implemented the new disclosure requirement beginning with the second quarter of 2009 and included it in the Notes to Consolidated Interim Financial Statements. Improving Disclosures About Fair Value Measurements.In January 2010, the FASB amended the authoritative guidance for disclosures on fair value measurements.Effective for interim and annual reporting periods beginning after December 15, 2009, the guidance requires a new separate disclosure for:significant transfers in and out of Level 1 and 2 and the reasons for the transfers; and provided clarification on existing disclosures to include:fair value measurement disclosures by class of assets and liabilities and disclosure on valuation techniques and inputs used to measure fair value that fall in either Level 2 or Level 3.Effective for interim and annual reporting periods beginning after December 15, 2010, the guidance requires another new separate disclosure in regards to Level 3 fair value measurements in that, the period activity will present separately information about purchases, sales, issuances and settlements.Comparative disclosures shall be required only for periods ending after initial adoption.The Company has implemented the first part of this guidance effective January 1, 2010. Interim Disclosures About Fair Value of Financial Instruments.In April 2009, the FASB revised the authoritative guidance for disclosures about fair value of financial instruments.This new guidance requires quarterly disclosures on the qualitative and quantitative information about the fair value of all financial instruments including methods and significant assumptions used to estimate fair value during the period. These disclosures were previously only done annually.The Company adopted this disclosure beginning with the second quarter of 2009 and included it in the Notes to Consolidated Interim Financial Statements. Other-Than-Temporary Impairments on Investment Securities. In April 2009, the FASB revised the authoritative guidance for the recognition and presentation of other-than-temporary impairments. This new guidance amends the recognition guidance for other-than-temporary impairments of debt securities and expands the financial statement disclosures for other-than-temporary impairments on debt and equity securities. For available for sale debt securities that the Company has no intent to sell and more likely than not will not be required to sell prior to recovery, only the credit loss component of the impairment would be recognized in earnings, while the rest of the fair value loss would be recognized in accumulated other comprehensive income.The Company adopted this guidance effective April 1, 2009.Upon adoption the Company recognized a cumulative-effect adjustment increase in retained earnings and decrease in accumulated other comprehensive income (loss) of $15.5 million, net of $8.3 million of tax. Measurement of Fair Value in Inactive Markets.In April 2009, the FASB revised the authoritative guidance for fair value measurements and disclosures, which reaffirms that fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date under current market conditions. It also reaffirms the need to use judgment in determining if a formerly active market has become inactive and in determining fair values when the market has become inactive. There was no impact to the Company’s financial statements upon adoption. 6 Table of Contents 3.INVESTMENTS The amortized cost, market value and gross unrealized appreciation and depreciation of available for sale, fixed maturity and equity security investments, carried at market value, are as follows for the periods indicated: At March 31, 2010 Amortized Unrealized Unrealized Market (Dollars in thousands) Cost Appreciation Depreciation Value Fixed maturity securities- available for sale U.S. Treasury securities and obligations of U.S. government agencies and corporations $ $ $ ) $ Obligations of U.S. states and political subdivisions ) Corporate securities ) Asset-backed securities ) Mortgage-backed securities Commercial - Agency residential ) Non-agency residential ) Foreign government securities ) Foreign corporate securities ) Total fixed maturity securities $ $ $ ) $ Equity securities $
